UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SHAWN WOODWARD,

                           Plaintiff,

                                                              DECISION AND ORDER
             v.                                                  14-CV-856-A


MUSLIM CHAPLIN AFIFY, et al.,

                           Defendants.


      This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On September 28, 2018,

Magistrate Judge Roemer filed a Report and Recommendation (Dkt. No. 143)

recommending that the motion for summary judgment pursuant to Fed. R. Civ. P. 56

of defendants Afify, Corsi, Krause, Livermore, Otto, and T. Sewalt’s (Dkt. No. 125) be

granted in part, but denied as to pro se plaintiff’s First Amendment claims against

defendants Afify and Krause.

      On October 15, 2018, defendants filed objections to the Report and

Recommendation (Dkt. No. 144). Pro se plaintiff also filed objections to the Report and

Recommendation on October 23, 2018 (Dkt. No. 145). On November 13, 2018,

plaintiff filed a response to Defendants’ objections (Dkt. No. 147), and defendants filed

their response on November 20, 2018 (Dkt. No. 148). Plaintiff filed a reply on

December 20, 2018 (Dkt. No. 151), and the matter was deemed submitted. The Court

deems oral argument unnecessary.

      Pursuant to 28 U.S.C. §636(b)(1), this Court must make a de novo
determination of those portions of the Report and Recommendation to which

objections have been made. Upon de novo review, and after carefully reviewing the

submissions from the parties, the Court adopts the Magistrate Judge’s conclusions for

the reasons stated by the Magistrate Judge. It is, therefore

      ORDERED, pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth in

Magistrate Judge Roemer’s Report and Recommendation, defendants’ motion to

dismiss (Dkt. No. 125) is granted as to Counselor Livermore and Corrections Officers

Sewalt, Corsi, and Otto, but is denied as to pro se plaintiff’s First Amendment claims

against defendants Muslim Chaplin Afify and Sergeant Krause.

      IT IS SO ORDERED.




                                         ___s/Richard J. Arcara________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: October 22, 2019
